Title: To Benjamin Franklin from Reinier Arrenberg, 7 May 1778
From: Arrenberg, Reinier
To: Franklin, Benjamin


Monsieur!
Rotterdam 7 Mai 1778
Il y a deja longtemps que mon ami le reverend Mr. Sowden vous a repondu sur l’affaire des Bibles Angloises, que vous avez dessein de faire imprimer en Hollande, en effet de quoi je lui ai donné une preuve de Non-parel caractere de Haarlem, et prié de vous communiquer, que ayant moi même une imprimerie, je pouvois facilement imprimer ces Bibles et que Mr. Sowden pourra les corriger. Ayant longtemps, mais en vain, esperé de recevoir le reponse, nous craignons que vous n’avez pas recu la lettre, et mon ami Dubbeldemuts ayant occasion pour vous remettre celle-ci je prie d’envoyer quelque reponse a Mr. Sowden ou a moi.
Par cette occasion, je prends aussi la liberté de vous prier de m’envoyer quelques nouvelles certaines de l’Amerique, ou m’indiquer le maniere pour les avoir, voulant avec plaisir payer touts les frais, car on n’a pas d’autre nouvelles ici que celles qu’on tire de les gazettes Angloises et qui sont presque touts fabuleuses.
Enfin j’ai l’honneur Monsieur de vous féliciter avec l’heureux changement des affaires dans l’Amerique, qui sera bientot l’etat le plus libre et florissant de tout le monde, et il fait beaucoup de plaisir aux Hollandois, parceque leur sort a eté si semblables a celle des Americains. J’espere que le Ciel vous accordera encore une longe vie afin de voir l’etablissement parfaite et glorieux de la liberté et independance de votre patrie.
Je suis bien curieux si Mr. Kaarten vous a remis les Actes de la Societé Batave. En faisant le compliment de Mr. Sowden et en attendant votre favorable reponse, j’ai l’honneur d’etre avec une profonde estime, Monsieur, votre tres humble et tres obeïssant serviteur
Reinier Arrenberg
 
Addressed: A Monsieur / Benjamin Franklin / chez Mr. Le Ray de chaumont / Passy / hotel Colbert
Endorsed: Arenberg of Rotterdam concerning the Bibles 7. May 1778.
